Pardee, J.
This cause came on to be heard upon the bill, answer, exhibits, and evidence, and was argued; and, it appearing to the court that the complainant, Peter Fink, owned a debt secured by mortgage, and had paid taxes on the property insured, and described in the bill, exceeding in the aggregate $700, and did make a contract of insurance of said mortgage interest with the defendant for said amount of $700, and that the policy, by mistake, was made in the name of Mrs. A. S. Lacey, the owner, as the assured, instead of in the name of said Peter Fink, the real contracting party, and whose mort-f gage interest was intended to be assured; and it appearing that the mortgaged property was destroyed by fire during the term of the policy, to the loss of the said mortgagee of over $700; and that it is against, equity to permit the defendant to set up its mistake and the actions of Mrs. A. S. Lacey, who was no party to the contract, to *319defeat the claim of insurance under said contract,' — it is thereupon and therefore ordered, adjudged, and decreed by the court that the policy of insurance dated twentieth of April, 1881, issued by the defendant to Peter Fink, be reformed, so as to read as follows in its substantive parts, to-wit:
“The Queen Insurance Company, of Liverpool and London, England,, in consideration of twelve 50-100 dollars paid to it by Peter Fink, do hereby insure said Peter Fink to the amount of seven hundred dollars against loss or damage by fire on the one-story frame shingled dwelling-house, $625, fences, $45, cistern, $30, situated on east corner Chestnut and Homer streets, in New Orleans, to secure and protect his claims secured by mortgage lien and privilege upon the said property to the amount of seven hundred dollars, within and for the term of one year from the twentieth of April, 1881. ”
And it is further ordered, adjudged, and decreed that the defendant, the Queen Insurance Company, of Liverpool and London, England, do pay to the said plaintiff, the said sum of $700, with 5 per cent, per annum interest from the twentieth of January, 1882, until paid, and the cost of this suit, to be taxed by the clerk of the court.